Earl Warren: -- summarize -- (Inaudible) I don't know --
C. William Caruso: Mr. Chief Justice, but I would like to address one sentence to Mr. Justice Frankfurter. I think he asked the pointed question as to whether we question the accuracy of Judge Forman's statement which is pointed out in which in his opinion, which he said not only was the petitioner deprived of the cherished American rights but the dignity of his legal profession was demeaned and so forth. The fact of the matter, that in the hearing, there never was any dispute about that. In fact, at 4 o'clock in the afternoon, the assistant prosecutor went down and met Mr. Palmieri. Mr. Palmieri said, “I'd like to see Cicenia can I hear him out. Mr. Palmieri -- Mr. McCune (ph), the assistant prosecutor politely told, "Just as soon as we complete our investigation" although there was no denial about it.
Felix Frankfurter: Would you be good enough to state on behalf of New Jersey why -- how you justify denying to a fellow your assessment up for a serious crime access to or rather the opportunity for his lawyer, to have access to his client. What is the -- what is the justification for that in your view?
C. William Caruso: Mr. Justice Frankfurter, the rule of law in New Jersey that a lawyer is not entitled to see his client during the time between arrest and arraignment.
Felix Frankfurter: I understand that rule of law.
C. William Caruso: That is the reason.
Felix Frankfurter: Yes, but that is --
C. William Caruso: It's the rule.
Felix Frankfurter: But I want to know what the reason is not from the point of view of whether it's more or less convenient but from the point of view of that ultimate question, whether that is such an unfairness that it may be challenged under the Fourteenth -- under the Due Process Clause because that's the only question we have here, not general consideration whether it's convenient or inconvenient, desirable or undesirable at least speaking for myself. There's an ultimate question of whether this come forth with the kind of treatment that anybody you and I would like to have under similar circumstances.
C. William Caruso: Well, I'd say we stood by New Jersey law not to hold this --.
Felix Frankfurter: Yes, but you're now here in the United States Supreme Court Law and have to decide this question.
C. William Caruso: You haven't said so yet.
Felix Frankfurter: No, but that's why I am asking.
C. William Caruso: You haven't said so yet.
Felix Frankfurter: If I were in Jersey, that would be a perfect answer.
C. William Caruso: That was our position. Now, if you want to interpret the Sixth Amendment, to me --
Felix Frankfurter: I won't do that.
C. William Caruso: Anytime.
Felix Frankfurter: I won't do that myself.
C. William Caruso: I've been a practicing criminal lawyer for many years. And I know -- let's look at it practically. I told this to the Circuit Court of Appeals. There's only one reason why a lawyer wants to get in there to see his client at a time when he is being interrogated. Well, there you don't even have to talk to him. I've been a lawyer. I want to -- I've been in that same position many a time. I want to see you. I don't care to talk to, just let me see you. Why?
Felix Frankfurter: Exactly.
C. William Caruso: When I see him I'm going to say to him, “Sshh”.
Felix Frankfurter: Is he entitled to "Sshh" --
C. William Caruso: Yes. Yes, when he's not under oath --
Felix Frankfurter: Is he entitled to that?
C. William Caruso: Yes, Mr. Justice Frankfurter.
Felix Frankfurter: Pardon me?
C. William Caruso: He's not under oath.
Felix Frankfurter: But he's entitled to keep quiet?
C. William Caruso: He's not under oath.
Felix Frankfurter: Is he entitled to keep quiet?
C. William Caruso: The man is trying to tell a story and the police are trying to get it from a man who learned the truth. Where would our law enforcement be today, Mr. Justice Frankfurter, if in every case a lawyer comes bouncing in and says, “I want to see him.” That's all there told. (Inaudible) Mr. Justice Frankfurter, what are we supposed to do, push everything aside, Your Honor here, come on in. Why, you show him immediately when the thing would have come -- there was no rough stuff used. Immediately after the confession with -- maybe go ahead and see him and he saw him every minute that time from that time forward.
Felix Frankfurter: But he didn't see him until you got through with him, did he?
C. William Caruso: Through with him?
Felix Frankfurter: Until you got through with him, in this thing that -- (Voice Overlap)
C. William Caruso: Well, when I say through with him --
Felix Frankfurter: Well, I didn't mean --
C. William Caruso: -- don't misinterpret that word.
Felix Frankfurter: I -- I didn't mean to have it to be -- to be afraid.
C. William Caruso: Yes, when they completed their --
Felix Frankfurter: I mean he didn't see him until you finished, by you I mean the --
C. William Caruso: Yes.
Felix Frankfurter: -- lawful -- the law enforcement (Voice Overlap) --
C. William Caruso: That's right.
Felix Frankfurter: Until you got through getting out of him what you wanted, is that right?
C. William Caruso: That's it.
Felix Frankfurter: Isn't it?
C. William Caruso: Thank you.
Hugo L. Black: I noticed you relied on Groban.
C. William Caruso: I beg your pardon?
Hugo L. Black: I noticed you relied on the Groban case, decided in this Court.
C. William Caruso: Groban?
Hugo L. Black: Why did you do that?
C. William Caruso: That's the case of the Fire Marshal having a hearing in which certain witnesses refused to be sworn and refused to testify? Yes, I read that case, Your Honor. And in that case, what was the conclusion? Do you use exactly these words? There's a man, a witness before a grand jury entitled to the assistance of counsel? And for the same reason, when this Fire Marshal was trying to find out the circumstances and the facts upon which to face a criminal charge of arson or whatever the Court or the fire might have been, that is Groban. I relied upon it, yes Mr. Justice Black. Thank you.
Earl Warren: Mr. Caruso. Mr. Debevoise, you may proceed.
Dickinson R. Debevoise: If it please the Court, I have nothing further to add into my main argument. I -- in rebuttal I think the main argument covered what I had to say. I did want to add -- answer Mr. Justice Frankfurter's question as to the opinion of the Appellate Division of New Jersey in this case on appeal. That is on the habeas corpus appeal. That opinion was not reported. It was by stipulation included in the record below. Judge Forman found -- this is on page 14 of the record that the Appellate Division decided petitioner's claim of denial of right to counsel on the merits, I -- that's to hold inferentially at least that there is no taint of illegality touching that confession.
William O. Douglas: In that case, you're (Inaudible)
Dickinson R. Debevoise: The habeas corpus, yes. That is true, Your Honor, yes.
William O. Douglas: So, all the opinions were in that trial.
Dickinson R. Debevoise: That would be true, Your Honor. And it would be in -- in the record on this case, though not in the transcript that that was not -- that finding was not disputed or it was not an issue.
Felix Frankfurter: But the Appellate Division that came here on certiorari -- I don't need to feel with the merits, but the appeal's benefit throughout the appeal is not perfected and -- and that is it was perfected out of time.
Dickinson R. Debevoise: That was part of the holding, Your Honor and then the Court went ahead to decide it on the merits.
Felix Frankfurter: Yes, I -- I understand that. But if it was out of time, and therefore, that would be an end of the matter. How can it -- what's the bearing of that on habeas corpus in federal courts?
Dickinson R. Debevoise: Well, Your Honor, the -- as Judge Forman found below the Court did rule on the merits and therefore, it -- Judge Forman proceeded on the merits in that case.
Felix Frankfurter: Yes, I know he did that but I'm asking you what -- what business a federal court has to deal with the merits of -- of appeal in the state court which was out of time it to have been passed on by the State Court, which you could had been in time, could have been dealt with by this Court on the merits as of that time.
Dickinson R. Debevoise: Well, Your Honor, as I -- if I understand your question correctly I -- this is directed to the habeas corpus proceedings in the state court.
Felix Frankfurter: That is correct. That is my question.
Dickinson R. Debevoise: And the -- I -- I was -- my answer today that it was decided on the merits in the Appellate Division in the state court. I -- it was -- then went to the Supreme Court of New Jersey where it was -- a review was not granted because of -- they've declined to grant a petition to proceed in forma pauperis. It then came to this Court on certiorari which was denied. And therefore, I -- the state court treated it as if it were in time, decided it on the merits and proceeded on that basis.
Felix Frankfurter: Treated it as though it were in time. My point is that if a state court denies the case on the ground which rests on a state ground, how can you whip the devil around the stump and then say, “Well, the federal court can assume it was passed on the merits.”
Dickinson R. Debevoise: Your Honor, if it were on the state grounds alone, that would -- I -- I confess you're right. That would bar us from proceeding further. In this case, we submit it was on the federal ground that the decision was decided and that was the finding of the federal court below.
Felix Frankfurter: If it can rest on a state ground, we can't review it.
Dickinson R. Debevoise: If that were the only ground, Your Honor, yes.
Felix Frankfurter: No, that isn't so. If a state decision rests on both the federal ground and the state ground and can rest on the state ground, then we cannot review it.
Dickinson R. Debevoise: Yes, Your Honor, there are decisions to that effect.
Felix Frankfurter: Well, not decision. You think that there're some decisions one way and some decisions the other way. Insofar as I know there are no decisions here.
Hugo L. Black: I understand what you say is and maybe I'm wrong. If it has no materiality but I understand what you say is that the state court could have declined to consider the case and decide it because it was out of time. They also had the power to waive that if they so desire to consider the merits. And you say that's what they did.
Dickinson R. Debevoise: That is correct, Your Honor. They proceeded on the merit.
Earl Warren: Mr. Debevoise, before you sit down, I would just like to say that the Court has informed that you came into this case by assignment of the -- in the lower court.
Dickinson R. Debevoise: That's correct, Your Honor.
Earl Warren: And you've carried over that obligation as you saw it into this Court?
Dickinson R. Debevoise: That's correct.
Earl Warren: We're very grateful to you, sir for -- for having done it. We're always comforted when lawyers are willing to give their time and energy in defending the rights of an impecunious defendant. So, we thank you, sir for -- for your representation here. And Mr. Caruso, we thank you for the vigor with which you have represented your State and also for your frankness in the entire proceeding.
C. William Caruso: Thank you very, very much.
Dickinson R. Debevoise: I consider an honor to be permitted to bring the case here.
Earl Warren: Thank you.